Per Curiam.
The plaintiff was employed as an engineer in running one of the passenger trains of the defendant in error, and on the evening of November 23d, 1871, and when a switch near the Grand Trunk Junction was misplaced, ran his train off upon a side track and against- cars which were standing there, and received an injury for which he brought suit against the company. Under the ruling of the court the jury returned a verdict against him.
The evidence conclusively showed, that in managing and running the train at the time, he disregarded the instructions which the company had issued for his guidance, and was therein guilty of gross negligence which directly conduced to the injury complained of. There is also much room for saying that his accident was within the risks he assumed by entering into the employment.
Upon the facts as shown by the record, the result was correct, and the judgment should be affirmed, with costs.